DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al US 20190383925 (hereinafter Gulati) in view of Mckitterick et al US 20160025844 (hereinafter McKitterick).
Regarding claim 1, Gulati discloses a data sending method, applied to a mobile terminal provided with a radar wave sensor (see fig. 1, [0005], [0048], [0054], [0066]), the data sending method comprising: encoding a data file to be sent to obtain an encoded file (symbols from transmit processor 464 to be precoded (these symbols are first encoded by an encoding structure. Also note that on the DL, the received data is decoded, indicating encoding by an encoding structure), see fig. 4, [0079]-[0080]); and
modulating the encoded file and sending the same in a form of radar wave via the mobile terminal (see fig. 4, [0048], [0053]-[0054], [0080], [0082], [0066]-[0067]).
	Gulati does not specifically disclose sending the encoded file via the radar wave sensor. However, Mckitterick et al discloses sending data from a radar sensor via a communication channel (see figs. 1-2, [0051]-[0054], [0057]-[0058], [0073]).
	It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Mckitterick with Gulati, by transmitting the encoded data via the radar transmitter, for the benefit enabling transmission of data between radar sensors. 
	Regarding claim 2 as applied to claim 1, Gulati further discloses determining a modulation mode of the radar wave, wherein the modulation mode comprises at least one of the following: frequency modulation, amplitude modulation, and phase modulation (see [0047]-[0048], [0067]); and 
the modulating the encoded file and sending the same in a form of radar wave via the radar wave sensor comprising: modulating the encoded file based on the modulation mode and sending the same in the form of radar wave (see [0047]-[0048], [0067], [0082]).
	Regarding claim 3 as applied to claim 1, Gulati further discloses wherein the radar wave is a linear frequency modulation signal (see [0047]-[0048]).
	Regarding claim 4, Gulati discloses a data receiving method, applied to a mobile terminal provided with a radar wave sensor (see fig. 1, [0005], [0048], [0054], [0066]), the data receiving method comprising: 
receiving radar wave and demodulating the same to obtain an encoded file (see fig. 4, [0079]); and 
decoding the encoded file to obtain a data file (see fig. 4, [0079]). 
Gulati does not specifically disclose receiving the radar wave via the radar wave sensor. However, Mckitterick et al discloses receiving a radar wave via a radar sensor via a communication channel (see figs. 1-2, [0051]-[0054], [0057]-[0058], [0073]).
It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Mckitterick with Gulati by receiving the encoded data via the radar receiver via the receiving method disclosed by Mckitterick, for the benefit enabling transmission of data between radar sensors.
	Regarding claim 5 as applied to claim 4, Gulati further discloses determining a modulation mode of the radar wave, and the modulation mode comprises at least one of the following: frequency modulation, amplitude modulation, and phase modulation (see [0047]-[0048], [0067]); and the receiving radar wave via the radar wave sensor and demodulating the same to obtain an encoded file comprises: 
demodulating the radar wave based on the modulation mode to obtain the encoded file (see [0079]).
	Regarding claim 6 as applied to claim 5, Gulati further discloses wherein the radar wave is a linear frequency modulation signal (see [0047]-[0048]).
Regarding claim 7, Gulati discloses a data transmitting method, applied to a data transmitting system including one first mobile terminal and one or more second mobile terminals (see fig. 1, [0054], [0066]), and each of the first mobile terminal and the second mobile terminal is provided with a radar wave sensor (see fig. 1, [0005], [0048], [0054], [0066]), the data transmitting method comprising: 
encoding a data file to be sent to obtain an encoded file by the first mobile terminal (symbols from transmit processor 464 to be precoded (these symbols are first encoded by an encoding structure. Also note that on the DL, the received data is decoded, indicating encoding by an encoding structure), see fig. 4, [0079]-[0080]); modulating the encoded file and sending the same in a form of radar wave (see fig. 4, [0048], [0053]-[0054], [0080], [0082], [0066]-[0067]); 
receiving radar wave via the second mobile terminal (see fig. 4, [0079], [0082]) and demodulating the same to obtain the encoded file by one or more second mobile terminals (see fig. 4, [0079]); and
decoding the encoded file to obtain a data file by one or more second mobile terminals (see fig. 4, [0079]).
Gulati does not specifically disclose sending the encoded file via the radar wave sensor by the first terminal and receiving the radar wave via the radar wave sensor of the second mobile terminal. However, Mckitterick et al discloses sending data from a first radar sensor via a communication channel (see figs. 1-2, [0051]-[0054], [0057]-[0058], [0073]) and receiving the radar wave via a second radar sensor via a communication channel (see figs. 1-2, [0051]-[0054], [0057]-[0058], [0073]).
It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Mckitterick with Gulati by sending and receiving the encoded data via the radar receiver via the receiving method disclosed by Mckitterick, for the benefit enabling transmission of data between radar sensors.
	Regarding claim 8 as applied to claim 7, Gulati further discloses determining a modulation mode of the radar wave, wherein the modulation mode comprises at least one of the following: frequency modulation, amplitude modulation, and phase modulation (see [0047]-[0048], [0067]); 
the modulating the encoded file and sending the same in the form of radar wave via the radar wave sensor by the first mobile terminal comprising: 
modulating the encoded file based on the modulation mode and sending the same in the form of radar wave (see [0047]-[0048], [0067], [0082]); and 
the receiving radar wave via the radar wave sensor of the second mobile terminal and demodulating the same to obtain an encoded file by one or more second mobile terminals comprising: 
demodulating the radar wave based on the modulation mode to obtain the encoded file (see [0079]).
	Regarding claim 9, Gulati as modified by Mckitterick disclose a mobile terminal implementing the method of claim 1 (see Gulati, figs. 1 and 4, [0054]), comprising the radar wave sensor (see Gulati, [0005]), and a display screen (see Gulati, [0058]).
Regarding claim 10 as applied to claim 9, Gulati as modified by Mckitterick disclose the claimed invention. Gulati further discloses a mobile terminal provided with a radar wave sensor ([0005], but does not specifically disclose two radar wave sensors disposed on the front side and rear side of the mobile terminal. However, it is well-known to implement multiple radar sensors on a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to install a radar on the front and rear of the mobile terminal/vehicle of Gulati ([0005]) in order to enable advanced driver assist systems. 
	Regarding claim 11, Gulati as modified by Mckitterick disclose a mobile terminal implementing the method of claim 4 (see Gulati, figs. 1 and 4, [0054]), comprising the radar wave sensor (see Gulati, [0005]), and a display screen (see Gulati, [0058]).
Regarding claim 12 as applied to claim 11, Gulati as modified by Mckitterick disclose the claimed invention. Gulati further discloses a mobile terminal provided with a radar wave sensor ([0005], but does not specifically disclose two radar wave sensors disposed on the front side and rear side of the mobile terminal. However, it is well-known to implement multiple radar sensors on a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to install a radar on the front and rear of the mobile terminal/vehicle of Gulati ([0005]) in order to enable advanced driver assist systems.
Regarding claim 13 Gulati further discloses a data sending device implementing the data sending method of claim 1 (see Gulati, figs. 1 and 4, [0054]), comprising: memory storing instructions (see [0148]); and 
a processor configured to invoke instructions stored in the memory to perform operations of the data sending method (see [0148]).
Regarding claim 14 as applied to claim 13, Gulati further discloses wherein the processor is further configured to:
determine a modulation mode of the radar wave, wherein the modulation mode comprises at least one of the following: frequency modulation, amplitude modulation, and phase modulation (see [0047]-[0048], [0067]); and
modulate the encoded file based on the modulation mode and send the same in the form of radar wave (see [0047]-[0048], [0067], [0082]).
Regarding claim 15, Gulati further discloses a data receiving device implementing the data receiving method of claim 4 (see Gulati, figs. 1 and 4, [0054]), applied to a mobile terminal provided with a radar wave sensor (see [0005]), the data receiving device comprising: 
memory storing instructions (see [0148]); and 
a processor configured to invoke instructions stored in the memory to execute operations of the data receiving method (see [0148]).
	Regarding claim 16 as applied to claim 15, Gulati further discloses wherein the processor is further configured to: 
determine a modulation mode of the radar wave, wherein the modulation mode comprises at least one of: frequency modulation, amplitude modulation, and phase modulation (see [0047]-[0048], [0067]); and 
demodulate the radar wave based on the modulation mode to obtain the encoded file (see [0047]-[0048], [0067], [0082]).
	Regarding claim 17, Gulati discloses a non-transitory computer-readable storage medium having stored therein instructions for execution by a processor to implement the data sending method according to claim 1 (see figs. 4 and 12, [0148]).
	Regarding claim 18, Gulati further discloses non-transitory computer-readable storage medium according to claim 17, the data sending method further comprising:
determining a modulation mode of the radar wave, wherein the modulation mode comprises at least one of the following: frequency modulation, amplitude modulation, and phase modulation (see [0047]-[0048], [0067]); and 
the modulating the encoded file and sending the same in a form of radar wave via the radar wave sensor comprising: 
modulating the encoded file based on the modulation mode and sending the same in the form of radar wave (see [0047]-[0048], [0067], [0082]).
	Regarding claim 19, Gulati discloses a non-transitory computer-readable storage medium having stored therein instructions for execution by a processor to implement the data receiving method according to claim 4 (see figs. 4 and 12, [0148]).
	Regarding claim 20, Gulati discloses a data sharing system implementing the method of claim 1, comprising: 
the mobile terminal (120, see fig. 1, [0054], [0066]); and 
a plurality of second mobile terminals each having a radar wave sensor (120, see fig. 1, [0005], [0054], [0066]) and configured to: 
receive radar wave (see fig. 4, [0079]); 
determine a modulation mode of the radar wave, and the modulation mode comprises at least one of: frequency modulation, amplitude modulation, and phase modulation (see [0047]-[0048], [0067]); 
demodulate the radar wave based on the modulation mode to obtain an encoded file (see fig. 4, [0079]); and 
decode the encoded file to obtain a data file (see fig. 4, [0079]); 
wherein the data sharing system is configured to share the data file without a network (see [0066]).
Gulati does not specifically disclose receiving the radar wave via the radar wave sensor. However, Mckitterick et al discloses receiving a radar wave via a radar sensor via a communication channel (see figs. 1-2, [0051]-[0054], [0057]-[0058], [0073]).
It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Mckitterick with Gulati by receiving the encoded data via the radar receiver via the receiving method disclosed by Mckitterick, for the benefit enabling transmission of data between radar sensors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weber et al US 20200408876 discloses a smart device with an integrated radar system.
Tsvelykh et al US 20200319327 discloses FMCW radar integration with communication system.
Wu et al US 20200191939 discloses extended Doppler FMCW code division multiple access.
Amihood et al US 20200064445 discloses smartphone-based power efficient radar processing for detecting gestures.
Roger et al US 20190041494 discloses a distributed radar sensor system.
Andersson et al US 5,920,279 discloses procedure and system for the control of a number of radar units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648